IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-60072
                           Summary Calendar



HOANG LY,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.


                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                       BIA No. A 23-140-430
                        - - - - - - - - - -
                           June 10, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Hoang Thanh Ly seeks leave to proceed in forma pauperis

(IFP) in his petition for review of the order of the Board of

Immigration Appeals (BIA) affirming the order of the Immigration

Judge (IJ) ordering Ly deported.    Ly’s IFP motion is denied.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    We lack jurisdiction to review a BIA decision


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 97-60072
                               - 2 -

ordering deportation for conviction of an aggravated felony.

8 U.S.C. § 1252(a)(2)(C); see 8 U.S.C. § 1251(a)(2)(A)(iii).

Ly’s burglary conviction is an aggravated felony under the

immigration laws.   8 U.S.C. § 1101(a)(43)(G).   Because we lack

jurisdiction to review the BIA’s order, Ly’s petition is

dismissed.

     IFP DENIED; PETITION DISMISSED.